DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 8/17/2022 is acknowledged.  The traversal is on the ground(s) that the claims have been amended to eliminate the distinction between the method and apparatus wherein the apparatus no longer requires a short range antenna, first mini range antenna, and second mini range antenna.  This is not found persuasive because although this point of distinction has been amended, several others still exist.  For instance, Inventions I and II remain related as a distinct product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process could be practiced with communication paths that are not radio antenna-based, such as via optical communication or wired communication.  Further, the product can be used in a process that does not require a window of exclusivity, such as one wherein other external devices may pair with the implantable medical device.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newham et al. (US 2017/0259072, hereinafter “Newham”) in view of Berthelsdorf et al. (US 2008/0058900, hereinafter “Berthelsdorf”).
In regards to claim 1, Newham discloses a method for ensuring secure pairing with an implantable medical device (abstract), the method comprising: receiving, by the implantable medical device, a request to pair from an external device over a first communication path (par. 0086, step 605; hospital interrogator device); in response to the request to pair, transmit, by the implantable medical device, an authorization instruction message to the external device over the first communication path (pars. 0065 and 0086); receive, via a second communication path, an authorization pulse from an authorization device, wherein the authorization device is not the external device (par. 0067; the home interrogator device); and in response to receiving the authorization pulse, finalizing the pairing with the external device (pars. 0067-0071).  Although Newham suggests “a window of exclusivity” during pairing between the medical device and hospital interrogator device (par. 0064, indicating establishing “secure communication between the implant device 400 and the hospital interrogator device 420a in communication pathway 402”; par. 0065, discussing ensuring “integrity protection and confidentiality of the communication pathway 402”; par. 0066, indicating that “the communication pathway 402 also limits remote access to the implant device 400”; and par. 0071, noting that “the ability to configure or program the implant device 400 may be limited to those in possession of the specific hospital interrogator device 420a with the appropriate identity and credentials”), Newham does not expressly and explicitly disclose establishing a window of exclusivity during the pairing protocol.  However, Berthelsdorf in the same field of endeavor of medical telemetry teaches providing a window of exclusivity during pairing (pars. 0014-0015) to provide the predictable results of assigning a single patient device to a single implant in high-noise environments to avoid interference (par. 0005).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Newham by providing a window of exclusivity during pairing to provide the predictable results of assigning a single patient device to a single implant in high-noise environments to avoid interference.
In regards to claim 2, the authorization device is a charging device for the implantable medical device (Fig. 3; pars. 0030, 0041, 0043, 0060, 0088).
In regards to claim 3, the authorization pulse is an encoded command instructing the implantable medical device to authorize the request to pair (pars. 0065, 0075, 0086).  
In regards to claim 4, the request to pair is a request to initiate a pairing relationship between the implantable medical device and the external device using short-wavelength ultra-high frequency radio waves (pars. 0099, 0011; “Bluetooth,” 100 MHz to 5 GHz or in a near field frequency range).  
In regards to claim 5, the implantable medical device is implanted into a patient (abstract), and wherein the external device is configured with an interface for obtaining information from or setting parameters of the implantable medical device (steps 515 and 620).  
In regards to claim 6, Berthelsdorf teaches engaging the window of exclusivity for the external device comprises cancelling a broadcast message (par. 0040, by denying pairing to other devices, broadcasting data from those other devices to a central service center is cancelled) to provide the same predictable results as set forth above with respect to claim 1.  
In regards to claim 7, Berthelsdorf teaches wherein engaging the window of exclusivity comprises declining all other pairing requests over a communication protocol of the first communication path (par. 0033; low and medium priority communication protocols) to provide the same predictable results as set forth above with respect to claim 1.  
In regards to claims 8-10, Newham discloses the authorization instruction message comprises an instruction to display a message on a graphical user interface of the external device/human-comprehensible content requesting the authorization pulse (pars. 0063, 0064; interfacing with a display interface, such as a touchscreen, smart phone, computer, etc. to provide credentials such as logons and passwords to initiate pairing).  This concept of prompting a user to input a logon and password appears to necessarily require a message/human-comprehensible content describing how to logon and thus provide the authorization pulse.  Alternatively and additionally, it was notorious in the art before the effective filing date of the claimed invention to provide an instruction to input a username and password on a logon screen to provide the predictable results of clarifying to a user what information is requested.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an instruction to input a username and password on a logon screen to provide the predictable results of clarifying to a user what information is requested.
In regards to claim 11, securing communication with the external device over the first communication path using an encrypted key pair (par. 0065).  
In regards to claim 12, the second communication path is an inductive communication path (par. 0044, “near-field magnetic induction”).  
In regards to claim 13, the second communication path is a near- field communication path (par. 0044, “near-field magnetic induction”).
In regards to claim 14, the authorization pulse comprises metadata uniquely identifying the authorization device (par. 0067, “[t]he secret keys or public/private key pairs may include the identity and/or credentials of the implant device 400 as well as the identity and/or credentials of the home interrogator device 420b”).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792